Exhibit 99.1 FOR IMMEDIATE RELEASE Wednesday, August 5, 2009 REHABCARE REPORTS SECOND QUARTER 2009 RESULTS · Diluted earnings per share attributable to RehabCare from continuing operations increases to $0.43 per share compared to $0.26 per share in the second quarter of 2008 · Second quarter consolidated operating revenues increase 12.8% compared to the prior year quarter, driven by strong same store revenue growth across all divisions · Skilled Nursing Rehabilitation Services and Hospital Rehabilitation Services divisions continue to post healthy operating earnings margins · Hospital earnings impacted by soft performance at certain hospitals; division continues to implement operational improvements ST. LOUIS, MO, August 5, 2009RehabCare Group, Inc. (NYSE:RHB) today reported financial results for the quarter and six months ended June 30, 2009.Comparative results for the quarter and six months follow. Second First Second Six Months Ended Quarter Quarter Quarter June 30, Amounts in millions, except per share data Consolidated Operating Revenues $ Consolidated Operating Earnings Consolidated Net Earnings from Continuing Operations Gain (Loss) from Discontinued Operations, Net of Tax(a) ) — ) ) ) Consolidated Net Earnings Net Losses Attributable to Noncontrolling Interests Net Earnings Attributable to RehabCare Diluted Earnings per Share Attributable to RehabCare: Earnings from Continuing Operations, Net of Tax Net Earnings SRS Operating Revenues SRS Operating Earnings HRS Inpatient Operating Revenues HRS Outpatient Operating Revenues HRS Operating Revenues HRS Operating Earnings Hospital Operating Revenues Hospital Operating Loss ) (a) The $0.9 million after-tax loss from discontinued operations in the second quarter of 2009 includes a $0.7 million loss on the sale of the Company’s Phase 2 Consulting business on June 1, 2009 and a $0.2 million after-tax loss from Phase 2’s discontinued operating activities. -MORE- REHABCARE REPORTS SECOND QUARTER 2009 RESULTSPage 2 “We were pleased to again deliver a solid quarter of top and bottom line improvement over the prior year.Our Skilled Nursing Rehabilitation Services (SRS) and Hospital Rehabilitation Services (HRS) divisions continued to generate healthy revenue growth and operating cash flow and achieved profit margins in line with our 2009 outlook,” said John H. Short, Ph.D, RehabCare President and Chief Executive Officer. “The momentum of our Hospital operations was disrupted in the second quarter by softer performance at certain hospitals. However, we remain focused on implementing strategies for success in each of our hospital markets and anticipate the division will continue to respond with improved results in areas not meeting our expectations,” said Dr. Short.“At the same time, we continue to evaluate opportunities to grow the division.On June 30, we announced our joint venture ownership of Dallas LTAC Hospital, which moves us one step closer to achieving greater efficiencies and economies of scale within our hospital operations.” Financial Overview of Second Quarter Consolidated operating revenues for the second quarter of 2009 were $205.2 million, a 12.8% increase compared to $181.9 million in the 2008 second quarter.
